IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


WAFA HAMANE,

               Appellant,

v.                                                    Case No. 5D16-4211

ABDERRAZAK ELOFIR,

               Appellee.

________________________________/

Opinion filed August 18, 2017

Appeal from the Circuit Court
for Orange County,
Dan Traver, Judge.

Jeffrey A. Conner, Winter Garden, for
Appellant.

No Appearance for Appellee.


PER CURIAM.

      Appellant, the former wife, seeks review of an order granting a motion filed by

Appellee, the former husband, to dissolve a permanent injunction against domestic

violence.     Appellee failed to present any evidence at the evidentiary hearing

"demonstrat[ing] that the scenario underlying the injunction no longer exists so that

continuation of the injunction would serve no valid purpose." Alkhoury v. Alkhoury, 54

So. 3d 641, 642 (Fla. 1st DCA 2011). Here, as in Alkhoury, Appellee failed to offer any
changed circumstance relevant to the specific facts underlying the injunction he sought

to dissolve. Accordingly, we reverse and remand with instructions that the injunction

against domestic violence be reinstated.

      REVERSED and REMANDED.

SAWAYA, LAMBERT and EISNAUGLE, JJ., concur.




                                           2